Title: To George Washington from Richard Peters, 12 September 1776
From: Peters, Richard
To: Washington, George



Sir.
War Office [Philadelphia] Septr 12th 1776

By Direction of Congress to the Board of War I have procured two of the Philadelphia Light Horse to conduct the Generals Prescott & Macdonald to your Excellency to be exchanged agreeable to the Resolve of Congress for the Generals Sullivan & Lord Sterling. I have directed the Gentlemen of the Escorts to stop short at some safe Place on the Road & send off an Express to your Excellency for your Directions in the Matter. The Generals are on their Parole not to attempt an Escape or take any Step contrary to the Rules of War, but to deliver themselves to

your Excellency for your proper Disposal of them until their Exchange can be effected. I have the Honor to be Your obedt humble Servt

Richard Peters Secy

